 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent them as a separate unit, we shall include them in the pro-duction and maintenance unit."We find that all production and maintenance employees 18 at theEmployer's Phoenix, Arizona, plant, including inspectors, timekeep-ers, over-the-road truckdrivers, mechanics, inventory control clerks,and the office janitor, but excluding official clerical employees, engi-neers, printing department employees, advertising department em-ployees, production control clerks, experimental department employ-ees,watchmen, guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]17 Swiftc6Company,99 NLRB1497:Birmingham Casket Company,92NLRB 573;TellCity Furniture Company, Inc.,88 NLRB 284.18The Petitioner and Intervenors would include the shipping clerkand the receivingclerk as plantclericals.The Employer seeks theirexclusion as supervisors.As the recordis inadequate to determinewhether ornot thesetwo employeesare supervisors within themeaning ofthe Act, they will be permittedto cast challenged ballotsin the electionherein-after directed.If either of them exercises supervisory powers within the meaning of theAct, he is to be excluded from the unit ; otherwise, he is tobe included.LEON-FERENBACH,INC.andUNITED TEXTILE WORKERS OF AMERICA,AFL, PETITIONER.Case No. 4-RC-1869.March 5, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Samoff, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.1 The hearing officer referred to the Board a motionby theIntervenor,TextileWorkersof America,CIO, hereincalled theCIO, that theBoard take judicial notice of certainportions of the transcript in CaseNo. 4-RC-1637,involving this Employer.The motionis herebygranted.103 NLRB No. 31. SOUTHEASTERN PIPE LINE COMPANY3413.The CIO contends that its current 3-year contract with the Em-ployer, effective until March 15, 1954, bars a present determination ofrepresentatives.The record does not show that a substantial part ofthe Employer's industry is covered by contracts for a 3-year term.Accordingly, as the current contract has been in effect for almost 2years, we find that it is not a bar to this proceeding.2We also findthat a question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer stipulated that the unit cov-ered by the current contract between the Employer and the CIO isappropriate for the purposes of collective bargaining.The CIO con-tends that a multiemployer unit of the employees of the six companieswho are members of the Wyoming Valley Throwsters Labor Com-mittee,3 is appropriate. It stated, however, that if the Board shouldfind such a multiemployer unit to be inappropriate, then it agreedthat a single-employer unit is appropriate.For reasons fully set out in our recent decisions inFranklin Throw-ing Company,101 NLRB 153, 101 NLRB 737, in which we discussedin detail this multiemployer bargaining, we find a unit limited to theemployees of this Employer the appropriate unit.We find that all production and maintenance employees at theEmployer'sWilkes-Barre, Pennsylvania, mill, excluding executives,managers, superintendents, assistant superintendents, foremen, assist-ant foremen, foreladies, assistant foreladies, chauffeurs, truckdrivers,office clerical employees, professional employees, confidential employ-ees, guards, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2GeneralMotors Corporation, Detroit Transmission Division,102 NLRB 1140;Bal-lance Manufacturing Company, Inc., 97NLRB 1019.On May 1, 1951, the CIO and its Penn-Appalachian Joint Board entered intoan agree-ment with the Wyoming Valley Throwsters Labor Committee providing for a jointwelfareprogram, covering the employees of the six companies.SOUTHEASTERN PIPE LINE COMPANYandOIL WORKERS INTERNATIONALUNION, CIO.Case No. 10-CA 1360.March 6, 1953Decision and OrderOn December 19, 1952, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding that103 NLRB No. 38.257965-54-vol. 103-23